Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, drawn to an anti-protease activated receptor 4 (PAR4) antibody or antigen-binding fragment, in the reply filed on 07/04/2022 is acknowledged.
Applicant’s election of clone 5A.RC3 comprising the VH chain of SEQ ID NO: 11 and the VL chain of SEQ ID NO: 12 for the PAR-4 binding protein species, an scFv for the antigen binding fragment species, and a detectable label for the moiety species, in the reply filed on 07/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 34, 35, 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/04/2022. 
Upon further consideration, the election of species requirement for the PAR-4 binding protein amino acid sequences set forth in the Restriction/Election Requirement mailed 05/04/2022 is withdrawn.
Claims 1, 5, 9, 11, 17, 19, 25, 27, 29 30, 32, 33, and 37 are examined on the merits in the present Office Action. 
Priority
The instant application filed on 09/11/2018 claims priority to AU2017903685 filed on 09/11/2017. While AU2017903685 discloses the VH and VL (and CDR) sequences of the anti-PAR4 antibody clones 5A.RC3 (SEQ ID NOs: 11 and 12) and 5F.RF3 (SEQ ID NOs: 22 and 23), instant claims 9, 11, 17, 19, 25, 27, and 29 recite anti-PAR4 antibody clones that were not disclosed in the foreign priority document, including clones 5D.RH4 (SEQ ID NOs: 89 and 90), 5H.RA3 (SEQ ID NOs: 97 and 98), 5H.RD2 (SEQ ID NOs: 32 and 33), 5G.RA1 (SEQ ID NOs: 53 and 54), 5I.RG1 (SEQ ID NOs; 45 and 46), 5H.RF2 (SEQ ID NOs: 107 and 108), 5H.RH4 (SEQ ID NOs: 91 and 92), 5G.RF6 (SEQ ID NOs: 93 and 94), 5G.RD6 (SEQ ID NOs: 95 and 96), 5G.RG1 (SEQ ID NOs: 99 and 100), 5F.RE6 (SEQ ID NOs: 105 and 106), 5H.RG4 (SEQ ID NOs: 101 and 102), and 5G.RC5 (SEQ ID NOs: 103 and 104). The VH and VL amino acid sequences having Xaa residues as recited in claims 9 and 17 also encompass the anti-PAR4 antibody clones not disclosed in the foreign priority document. Further, the PAR4 epitopes consisting of the amino acid sequences of SEQ ID NOs: 42, 43, and 44 are not disclosed in the foreign priority document. Therefore claims 1, 30, 32, 33, and 37 which are drawn to a generic anti-PAR4 antibody having the functional property of inhibiting PAR4 cleavage in the presence of thrombin receive the foreign priority date of 09/11/2018 while claims 5, 9, 11, 17, 19, 25, 27, and 29 encompassing the PAR4 epitopes as well as VH and VL chains (or CDRs) of anti-PAR4 antibody clones not disclosed in the foreign priority document receive the filing date of the instant application 09/11/2018. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1, 5, 9, 11, 17, 19, 25, 27, 30, 32, 33, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163).  
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.

The specification teaches that mice lacking all platelet protease activating receptor (PAR) function (PAR4-/-) are protected against thrombosis without showing spontaneous bleeding, highlighting the role of these receptors as therapeutic targets for antithrombotic treatment. Currently available PAR4 antagonists are small molecule inhibitors which are either not widely available or have been reported to lack specificity and/or efficacy in studies using human platelets. Further, a common variant present in 19-82% of people (Thr120 variant) renders the PAR4 receptor insensitive to small molecular inhibitors. Thus, artisans would be motivated for developing PAR4 antagonists that provide advantages of existing strategies and provide an improved therapeutic profile over targeting PaR1 in the treatment of thrombosis. To this end, Applicant developed several anti-PAR4 antibodies which specifically bind to human PAR4, inhibit PAR4 activation by thrombin, and are effective against both PAR4 receptor variants, namely Ala120 and Thr120 (see Background of the Invention, Pages 1-3, and Summary of Invention, Page 3-4 as well as Examples 1 and 2 and  Table 2); however, as presently written, the claims fail to disclose any structural features for the broad genus of anti-PAR4 antibodies or antigen-binding fragments that is correlated with the function of specifically binding to an epitope that spans the thrombin cleavage site of PAR4 and inhibiting cleavage of cell surface expressed human PAR4 in the presence of thrombin. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims 1, 5, 30, 32, and 33 do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of PAR-4 antibodies or antigen binding fragments. While Applicant has provided examples of anti-PAR4 antibodies that were developed by Applicant as shown in Tables 2, 3, and 4 such disclosure does not adequately represent the structural diversity of the claimed genus of PAR-4 antibodies or antigen binding fragments having the functional property of specifically binding to an epitope that spans the thrombin cleavage site of PAR4 and inhibiting cleavage of cell surface expressed human PAR4 by equal to or greater than 50%, 60%, 70%, 80% or 90% in the presence of thrombin. 
While the antibodies or antigen-binding fragments of the claimed invention are intended to bind an epitope that spans the thrombin cleavage site of PAR4, artisans would not be able to envision the complete structure of an anti-PAR4 antibody or antigen-binding fragment, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Claims 9, 11, 17, 19, 25, and 27 also allow for the variable regions and/or CDRs of different anti-PAR4 antibody clones to be mixed and matched. While the specification teaches the development of several anti-PAR4 antibody clones such as Mob5ARC4, MoB5BRB4, MoB5RRC6, MoB5BRH3, and MoB5CRC4 (see Table 2 and Example 2), there is no data provided showing that the VH and VL chains (or CDRs) from each of the anti-PAR4 antibody clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody to bind an epitope that spans the thrombin cleavage site of PAR4 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which VL and VH chains (or CDRs) of different anti-PAR4 antibody clones can be mixed and matched such that binding affinity for an epitope that spans the thrombin cleavage site of PAR4 is maintained. 
Claims 9 and 17 recite a PAR4 binding protein comprising a VH chain having the amino acid sequence of SEQ ID NO: 110 and a VL chain having the amino acid sequence of SEQ ID NO: 111, wherein Xaa residues present in the amino acid sequences can be substituted by the different amino acids recited for a given position. Given the combination of amino acid substitutions possible, claims 9 and 7 encompass PAR4 binding proteins comprising VH and VL chains that are not presently disclosed in specification or recited in the claims. Further, there is no evidence provided in the specification of other antibodies comprising amino acid substitutions not presently disclosed but encompassed by the claims that have the functional property of binding to human PAR4 and inhibiting cleavage of PAR4 in the presence of thrombin. 
Claim 27 further recites anti-PAR4 antibodies comprising VH and VL chains, each having at least 95% identity to the recited amino acid sequences. As such, the VH and VL chains of the claimed anti-PAR4 antibodies represent partially defined structures in which at least 5% of the amino acid sequences can vary. The amino acid mutations present in the claimed sequences can occur in the CDR domains and may be caused, for instance, by addition, deletion, substitution, or insertion. However, there is no guidance provided in the specification about which specific amino acids can vary in 5% of each VH and VL chain in the claimed antibodies such that the ability of the claimed antibodies to bind to human PAR4 and inhibit PAR4 activation by thrombin is retained. 
Lastly, the ability of each anti-PAR4 antibody clone/subclone recited in the instant claims to bind to human PAR4 and inhibit cleavage of PAR4 in the presence of thrombin has not been demonstrated in the specification. For example, the anti-PAR4 antibody subclone 5G.RD6.D1.E11b (VH – SEQ ID NO: 95; VL – SEQ ID NO: 96) was not able to inhibit thrombin-induced platelet aggregation (i.e. PAR4-dependent aggregation) (see Figure 11). As such, it is unclear if any anti-PAR4 antibody comprising the CDRs or VH/VL chain pair of this antibody clone will possess the functional properties recited in the independent claim. Thus, absent of evidence to the contrary, artisans would not reasonably expect each of the claimed anti-PAR4 antibody clones/subclones to possess the functional properties of specifically binding to human PAR4 and inhibiting PAR4 cleavage in the presence of thrombin.
Therefore, the claimed genus of anti-PAR4 antibodies or antigen-binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed antibodies or antigen-binding fragments and the function of binding to human PAR4 and inhibiting PAR4 activation by thrombin except for those comprising six fully defined CDRs or fully defined VH and VL chain pair. Further, without further testing, artisans could not readily determine which VL and VH chains (or CDRs) of different anti-PAR4 antibody clones can be mixed and matched such that binding affinity for an epitope that spans the thrombin cleavage site of PAR4 is maintained. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-PAR4 antibodies or antigen-binding fragments at the time the instant application was filed.


Enablement
Claims 9, 11, 17, 19, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to anti-PAR4 antibodies or antigen-binding fragments comprising VH and VL chains (or CDRs) derived from different anti-PAR4 antibody clones/subclones or having 95% identity to the recited amino acid sequences.  
The specification teaches the development of antagonistic monoclonal antibodies to human PAR4 by immunizing HumAb mice with KLH conjugated peptides of the thrombin cleavage and activation site of human PAR4 (Example 1). The anti-PAR4 antibody clones Mob5ARC3, MoB5BRB4, MoB5RRC6, MoB5BRH3, and MoB5CRC4 were screened for their ability to cleave intact human PAR4 on the surface of HEK293 cells. Clone B5A.RC3 blocked thrombin-induced cleavage of PARE4 by at least 90%; clone B5.BRB4 by at least 60%, and clones B5.BRC5, B5.BRH3, and B5.CRC4 by at least 50% (Example 2). The anti-PAR4 antibody subclone 5RC3.F10b.H4b was also shown to block thrombin induced cleavage of both human PAR4 variants (Example 4), bind to PAR4 on human platelets (Example 6), inhibits pro-coagulant activity in isolated platelets (Example 7) and inhibit thrombin activity (Example 8). 
The specification does not teach that 1) the VH and VL chains (or CDRs) from different anti-PAR4 antibody clones/subclones can be mixed and matched such that the resulting antibody is still capable of binding to human PAR4 and inhibiting PAR4 cleavage in the presence of thrombin and 2) making or using anti-PAR4 antibodies or antigen-binding fragments comprising undefined amino acid mutations in the VH and VL chains. 
As stated earlier, claims 9, 11, 17, 19, 25, and 27 also allow for the variable regions and/or CDRs of different anti-PAR4 antibody clones to be mixed and matched. While the specification teaches the development of several anti-PAR4 antibody clones such as Mob5ARC4, MoB5BRB4, MoB5RRC6, MoB5BRH3, and MoB5CRC4 (see Table 2 and Example 2), there is no data provided showing that the VH and VL chains (or CDRs) from each of the anti-PAR4 antibody clones can be mixed and matched with each other without substantially impacting the ability of the resulting antibody to bind an epitope that spans the thrombin cleavage site of PAR4 as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans would not reasonably expect the VL and VH chains (or CDRs) of different anti-PAR4 antibody clones could be mixed and matched to yield an antibody that is still capable of binding to an epitope that spans the thrombin cleavage site of PAR4 and inhibiting PAR4 activation by thrombin absent of evidence to the contrary provided in the specification. 
Further, each VH and VL chain of the anti-PAR4 antibodies recited in claim 27 represents a partially defined structure in which undefined amino acid mutations are present in at least 5% the structure. Such variation can occur as the result of an amino acid addition, substitution, insertion, or deletion in the CDR domains of the antibody. Further, substitutions present can encompass both conservative and nonconservative amino acid substitutions, yet there is no guidance provided in the specification about which amino acids can vary in 5% of each heavy and light chain of the claimed bispecific antibodies such that the ability of the antibodies to bind human PAR4 and inhibit PAR4 activation by thrombin is retained.  Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). It is unclear how undefined amino acid mutations in 5% of each of the VH and VL chains of the claimed anti-PAR4 antibodies would impact the ability of the antibodies to bind to a human PAR4 and inhibit PAR4 activation by thrombin. 
Lastly, the ability of each anti-PAR4 antibody clone and subclone recited in the instant claims to bind to human PAR4 and inhibit cleavage of PAR4 in the presence of thrombin has not been demonstrated in the specification. For example, the anti-PAR4 antibody subclone 5G.RD6.D1.E11b (VH – SEQ ID NO: 95; VL – SEQ ID NO: 96) was not able to inhibit thrombin-induced platelet aggregation (i.e. PAR4-dependent aggregation) (see Figure 11). As such, it is unclear if any anti-PAR4 antibody comprising the CDRs or VH/VL chain pair of this antibody clone will possess the functional properties recited in the independent claim. Thus, absent of evidence to the contrary, artisans would not reasonably expect each of the claimed anti-PAR4 antibody clones/subclones to possess the functional properties of specifically binding to human PAR4 and inhibiting PAR4 cleavage in the presence of thrombin.
It would require undue trial and error experimentation for artisans to determine the amino acid mutations that can be made in the VH and VL chains of the anti-PAR4 antibodies of the claimed invention such that the ability to bind to human PAR4 and inhibit PAR4 activation by thrombin is retained since amino acid mutations made in the CDRs of VH and VL sequences can potentially disrupt antigen binding and functional activity. Further, absent of evidence to the contrary provided in the specification, random mixing and matching of VH and VL chains (or CDRs) from different anti-PAR4 antibody clones does not guarantee that the resultant antibody is capable of binding to human PAR4 and inhibiting PAR4 activation by thrombin. As such, there would be no practical use for the claimed antibodies within the scope of the claimed invention if they are not able to bind the target antigen and/or possess the functional activities as recited. Lastly, artisans would not reasonably expect each anti-PAR4 antibody clone/subclone recited in the instant claims to possess the functional properties of specifically binding to human PAR4 and inhibiting PAR4 cleavage in the presence of thrombin absent of evidence to the contrary provided in the specification. Therefore, the specification does not reasonably enable artisans to make and use the claimed anti-PAR4 antibodies and antigen-binding fragments over the full scope of the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “an epitope that comprises a sequence” and the claim also recites “an epitope that consists of a sequence” which is the narrower statement of the range/limitation. In other words, the epitopes of SEQ ID NOs: 42, 43, and 44 have overlapping amino acid sequences; yet the term “comprises” is open/ended and allows for the addition of other unrecited amino acids. Thus, the structure of epitope required to meet the claim limitation is unclear.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 32, 33, and 37 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Coughlin et al (WO2001/007072, of record), hereinafter Coughlin. 
Coughlin discloses an anti-PAR4 antibody that effectively to block PAR4 signaling and thus thrombin-mediated platelet activation (see entire document, in particular, Abstract and Summary of Invention, including Page 3 Ln. 28-32). The anti-PAR4 antibody is directed against thrombin binding site of PAR4 having the amino acid sequence GGDDSTPSILPAPRGYPGQVC (Example 1 and Claims 11 and 12), which comprises the APRGY (SEQ ID NO: 42) and APRGYPGQV (SEQ ID NO: 44) epitopes recited in the instant claims. The anti-PAR4 antibodies can be monoclonal, recombinant, or synthetic antibodies (Page 7, Ln. 24-29, Page 12, Ln. 10-32 to Page 13, Ln. 26, and Page 13, Ln. 29-31). The anti-PAR4 antibodies can also be antigen-binding fragments such as F(ab’)2, Fab’, Fab, or Fv (Page 7, Ln. 20-23) and/or labeled for detection such as with Europium (Page 15, Ln 1-9). Pharmaceutical compositions comprising the anti-PAR4 antibody and a pharmaceutically acceptable carrier are also disclosed (Page 15, Ln. 27 – 32 to Page 16, Ln. 1-2). Given that the minimal structure required to specifically inhibit cleavage of human PAR4 in the presence of thrombin is an anti-PAR4 antibody that binds to an epitope which spans the thrombin cleavage site of PAR4, the anti-PAR4 antibody disclosed by Coughlin necessarily possess the functional property recited in instant claim 1.  
Thus, Coughlin meets the limitations of claims 1, 5, 32, 33, and 37. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlin, as applied to claims 1, 5, 32, 33, and 37 above, in view of Monnier et al, (Monnier, Philippe P., Robin J. Vigouroux, and Nardos G. Tassew Antibodies 2.2 (2013): 193-208), hereinafter Monnier. 
The teachings of Coughlin have been discussed above and differ from the instantly claimed invention in that the anti-PAR4 antibody or antigen-binding fragment being a scFv is not taught. 
However, Monnier teaches that scFv fragments retain the binding specificity of the parent antibody and offer several advantages compared to full-length mAbs, including having improved pharmacokinetic properties, such as better tissue penetration and rapid blood clearance, which may be beneficial in radiotherapy and diagnostic applications.
It would have been obvious to one of ordinary skill in the art to modify the anti-PAR4 antibody disclosed by Coughlin such that it is a scFv fragment. One of ordinary skill in the art would have been motivated to do so in order to gain the advantage of improved pharmacokinetics, including tissue penetration and rapid blood clearance that can be beneficial in the treatment of disease or disorder compared to intact antibodies. Therefore, one of ordinary skill in the art would expect that an anti-PAR4 antibody that is a scFv fragment can more effectively treat a disease or disorder in a subject. 

Claims 9, 11, 17, 19, 25, 27, and 29 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlin, as applied to claims 1, 5, 32, 33, and 37 above, in view of French et  al (French, Shauna L et al. Blood advances vol. 2,11 (2018): 1283-1293. doi:10.1182/bloodadvances.2017015552, of record), hereinafter French. 
The teachings of Coughlin have been discussed above and differ from the instantly claimed invention in that the anti-PAR4 antibodies having the CDRs or VH and VL sequences recited in the instant claims are not taught. 
However, French teaches the development of human monoclonal anti-PAR4 antagonist antibodies, wherein VelocImmune HumAb mice were immunized with a KLH-linked peptide corresponding to a region in the N-terminus of hPAR4 spanning the thrombin cleavage and activation site GDDSTPSILPAPRGYPGQVC-KLH), with 3 boosts given every 2 weeks for 6 weeks. After the final boost, primary splenocytes were isolated and fused with myeloma Sp2/0 cells and plated onto 96-well plates to generate antibody-producing hybridomas. Supernatants from the resulting hybridomas were screened for high-affinity-specific hPAR4 antigen-positive lines using microarray and standard ELISA. Specific hPAR4 clones were subcloned to monoclonality by limiting dilution. Specific hybridoma lines were expanded and adapted to serum-free and suspension culture, and purified anti-hPAR4 antibody was isolated by standard-affinity chromatography procedures, using Protein A/G sepharose (see entire document, in particular, Abstract, Introduction, Material and Methods: Antibody production and Purification, and Figure 1A). The anti-PAR4 antibodies of the claimed invention were also generated by using GDDSTPSILPAPRGYPGQVC-KLH) in a similar method (see Example 1). While the CDR or VH/VL sequences are not specifically disclosed, French teaches how to generate the anti-PAR-4 antibodies of the claimed invention by immunizing HumAb rats with the KLH-linked peptide GDDSTPSILPAPRGYPGQVC-KLH), and the CDRs or VH/VL sequences are inherent to the antibody. Further, per the Blood Advances Journal guidelines on the availability of data and materials,  authors are required to disclose “any readily renewable resources mentioned in a journal article and not already obtainable from commercial sources be made available to all qualified investigators in the field”, including “ nucleic acid sequences, cDNA and genomic clones, cell lines, and monoclonal antibody clones” (see attached Blood Advances Author Guidelines); as such, the anti-PAR4 antibody clones/subclones made by the methods of French are otherwise available to the public. The anti-PAR-4 antibodies made by the methods of French thus include clones/subclones comprising VH/VL chain pairs or CDRs that were not disclosed in the foreign priority document 09/11/2017 and thus do not claim benefit foreign priority such as clone 5G.RG1 comprising the VH and VL chains of SEQ ID NOs: 99 and 100.  
It would have been obvious to one of ordinary skill in the art to use the methods of French to make the anti-PAR4 antibody clones recited in the instant claims. One of ordinary skill in the art would have been motivated to do so in order to make anti-PAR4 antagonist antibodies capable of inhibiting PAR4 activation by thrombin. Further, it would have been obvious to artisans to substitute the anti-PAR4 antibodies of Coughlin with those made by the methods of French since they have the same function and can be used for the same purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout,675 F.2d 297, 213USPQ 532 (CCPA 1982).  Therefore, one of ordinary skill in the art would expect that an anti-PAR4 antibody disclosed by Couglin in view of French can effectively treat a disease or disorder in a subject.

Conclusion
No claims are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644